                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 ABDULLAH HAYDAR,

        Plaintiff,                                  Case No. 2:16-cv-13662
                                                    Honorable Laurie J. Michelson
 v.                                                 Magistrate Judge Stephanie Dawkins Davis

 AMAZON CORPORATE, LLC,
 GARRET GAW,
 PETER FARICY, and
 JOEL MOSBY,

        Defendants.


  ORDER ON DEFENDANTS’ MOTION FOR LEAVE TO ALLOW THE TAKING
                OF DE BENE ESSE DEPOSITIONS [117]


       In 2015, Amazon terminated Abdullah Haydar’s employment. Haydar sued alleging

discrimination and retaliation. Remaining for trial is Haydar’s claim that Amazon discriminated

against him because of his religion and national origin.

       Since the lawsuit began, three critical trial witnesses, Avi Saxena, Derek Oehler, and

Shelley Cerio, have left their employment with Amazon. Saxena now works in Bellevue,

Washington and Cerio and Oehler work together in Santa Clara, California. (ECF No. 122,

PageID.12172.) According to Amazon, these witnesses “have not presently indicated a willingness

to travel to Michigan for trial.” (ECF No. 117, PageID.11984.) Thus, Amazon seeks leave to take

their trial or de bene esse depositions. (ECF No. 117.) While Plaintiff deposed all three witnesses

during discovery, Amazon did not ask them any questions. So “to present the jury with a complete

understanding of what occurred in the time leading up to, and surrounding, Plaintiff’s termination”

(ECF No. 117, PageID.11985-11986), Amazon wants to take their trial depositions. And to

alleviate any prejudice to Plaintiff, Amazon has offered to pay opposing counsel’s travel expenses.
        Plaintiff, though, does not believe additional depositions are necessary. While “Plaintiff

does not dispute that these three employees are material fact witnesses in this case,” (ECF No. 119,

PageID.12171), Plaintiff contends that Amazon has already had the opportunity to question these

witnesses (id. at PageID.12174). And Plaintiff’s counsel says there is more to prejudice than just

their travel costs. They also say traveling to the west coast is time consuming and cuts into their

time for trial preparation (for a trial beginning in October). (ECF No. 122, PageID.12176.) And

Haydar is presently working in New York and would be unable to take more time off work to

attend the depositions. (Id.) Further, even if Amazon pays travel expenses, the extra work for

Haydar’s lawyers will result in increased fees. (Id.) And the trial depositions would make more

work for the court and the lawyers in terms of resolving objections after the fact. (Id.,

PageID.12177.) Plaintiff also points out that the rationale for Amazon’s motion is vague. The fact

that the witnesses have not presently expressed a willingness to travel to Detroit for the trial does

not necessarily mean they will not show up come October.

        The Court agrees with some of the parties’ arguments and disagrees with others.

        Federal Rule of Civil Procedure 32(a)(4)(B) provides that if a witness is more than 100

miles from the place of trial, then “[a] party may use for any purpose the deposition of a witness,

whether or not a party.” Plaintiff does not dispute that Cerio, Oehler, and Saxena are technically

“unavailable.” (ECF No. 122, PageID.12173.) Thus, says Plaintiff, this means their discovery

depositions can be used at trial if they decide not to appear personally. But, as Amazon points out,

the Federal Rules also permit a party to seek leave to depose a witness that has already been

deposed in the case. Fed. R. Civ. P. 30(a)(2)(A)(ii). Thus, says Amazon, they should be permitted

to take trial depositions of these three potentially unavailable witnesses so that the jury can hear

their side of the case as well.



                                                 2
        It is true that the Federal Rules of Civil Procedure do not distinguish between a deposition

taken for the purpose of discovery and one taken for the purpose of preserving testimony for trial.

See El Camino Res., Ltd. v. Huntington Nat. Bank, No. 07-598, 2009 WL 1228680, at *5 (W.D.

Mich. Apr. 30, 2009); see also Estenfelder v. Gates Corp., 199 F.R.D. 351, 356 (D. Colo. 2001)

(holding that the discovery cut-off does not affect parties from memorializing the testimony of an

unavailable witness through a trial deposition). But several courts have recognized the position

advocated by Plaintiff here—that “[w]here a party makes a tactical decision during discovery to

refrain from deposing a non-party witness who is beyond the subpoena power of the court, but

who has relevant information to offer in the case, that party takes the risk that the testimony will

not be presented at trial if the witness does not voluntarily appear.” Integra Lifesciences I, Ltd v.

Merck KGaA, 190 F.R.D. 556, 558 (S.D. Cal. 1999) (citing Henkel v. XIM Prods., Inc., 133 F.R.D.

556, 557 (D. Minn. 1991)). Those courts did note, however, that “[t]his is not to say that there may

be appropriate circumstances under which a party could proceed to take a deposition of a witness

to perpetuate testimony at trial.” Id. As examples, the Integra court suggested a circumstance

where a witness had “suddenly moved” outside the court’s subpoena power or who “becomes

seriously ill and is physically unable to testify at trial.” Id.

        Other cases suggest, however, that “[e]ven though the rules provide no distinctions as

between discovery and trial depositions, courts have recognized as a practical matter that, in fact,

differences exist.” Estenfelder, 199 F.R.D. at 354. The Estenfelder court also noted that “attorneys

normally do not depose their own witnesses, or ‘friendly’ witnesses, for purposes of discovery.”

Id. at 355. This practical distinction between discovery depositions and trial depositions “has been

recognized by trial courts in this district.” Benedict v. United States, No. 15-10138, 2016 WL

6138599, at *2 (E.D. Mich. Oct. 21, 2016); see also Marmelshtein v. City of Southfield, No. 07-



                                                     3
CV-15063, 2010 WL 4226667, at *2 (E.D. Mich. Oct. 21, 2010) (“Courts in this circuit generally

recognize the need to treat de bene esse depositions differently in certain respects that those of

discovery depositions” and allowing the plaintiff to conduct a second deposition of a witness for

trial purposes after the close of discovery); Burket v. Hyman Lippitt, P.C., No. 05-72110, 2008

WL 1741875, at *3 (E.D. Mich. Apr. 11, 2008) (“[T]his Court’s scheduling order setting a date by

which discovery shall be completed was intended to set a date to close discovery; it had nothing

to do with de bene esse depositions.”). “The simple fact, known to all trial practitioners, is that

witnesses often become unavailable for trial, whether because of distance or conflicting schedules

. . . . In such circumstances, de bene esse depositions taken shortly before trial are commonplace

and are properly understood as part of the trial proceedings, not discovery.” El Camino Res., 2009

WL 1228680, at *5. “Part of the rationale for allowing trial depositions is to ensure that the parties

are able to present a full case despite the problem of witness availability, and to ensure that the

fact-finder is reaching its decisions based on all relevant evidence.” Benedict, 2016 WL 6138599,

*2.

       Here, at the time Plaintiff took Cerio’s deposition, she had already left Amazon and had

started her new job in California. (ECF No. 122, PageID.12171-12172.) So she always posed the

risk of being an “unavailable” non-party witness. And Amazon offers no explanation for why they

chose not to question her. So as to Cerio, the Court will deny leave to take her second deposition.

       The situation was different with Saxena and Oehler. At the time of their depositions, they

were still Amazon employees. And the parties fully expected they would be live trial witnesses.

But, as Plaintiff points out, there was always the risk they too would leave Amazon and be beyond

the subpoena power of a Detroit court if they chose not to come voluntarily. And Amazon had the

opportunity to alleviate this risk by questioning these witnesses at their depositions. And to force



                                                  4
Plaintiff’s counsel to make another trip to the west coast two months prior to trial would impose

some additional burden. So with respect to Saxena and Oehler, the Court will grant Amazon leave

to take their second depositions with the following options: (1) no later than 3 weeks prior to trial,

Saxena and Oehler will make themselves available for a trial deposition at a place and time on the

west coast to be agreed on by the parties, with Amazon covering travel expenses for two members

of Plaintiff’s trial team, as well as the fees for counsel’s time spent preparing for, traveling to, and

attending the depositions; or (2) no later than 2 weeks prior to trial, Saxena and Oehler will make

themselves available for a deposition at a place and time to be agreed upon by the parties in the

Eastern District of Michigan; or (3) Saxena and Oehler may testify live at the trial. 1

       Thus, for the reasons stated above, Amazon’s motion for leave to allow the taking of de

bene esse depositions of non-parties Derek Oehler, Shelly Cerio, and Avi Saxena is GRANTED

IN PART AND DENIED IN PART.

        SO ORDERED.

                                                s/Laurie J. Michelson
                                                LAURIE J. MICHELSON
                                                UNITED STATES DISTRICT JUDGE
Date: August 19, 2019


                                       CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the
attorneys and/or parties of record by electronic means or U.S. Mail on August 19, 2019.

                                                s/William Barkholz
                                                Case Manager to
                                                Honorable Laurie J. Michelson




        1
          The Court is not imposing fees for options 2 and 3 because there is obviously less hardship
if the witnesses come to the Detroit area and if they testify during the trial, Plaintiff’s counsel was
always going to spend time to prepare for their questioning.
                                                   5
